The State of TexasAppellee/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                      January 7, 2015

                                    No. 04-14-00126-CR

                                    Joel Price MORRIS,
                                          Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

                From the 216th Judicial District Court, Kendall County, Texas
                                   Trial Court No. 5226
                       Honorable N. Keith Williams, Judge Presiding


                                      ORDER
       Appellant’s brief was originally due on October 30, 2014. Appellant’s appointed
counsel, Mr. M. Patrick Maguire, has been granted two previous extensions, the latest until
December 31, 2014. On January 2, 2015, Mr. Maguire filed his third request for an extension.
The motion is GRANTED, and it is ORDERED that Mr. Maguire file appellant’s brief no later
than January 30, 2015. NO FURTHER EXTENSIONS WILL BE GRANTED.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court